Citation Nr: 0902151	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-32 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to April 
1997, and from November 1999 to March 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the RO.  The Board is aware that the veteran also 
expressed initial disagreement with RO's denial of service 
for a cervical spine condition and a sleep disorder.  The RO 
included these issues in the July 2007 Statement of the Case 
(SOC).  However, in his Substantive Appeal received in 
October 2007, the veteran indicated he only wished to 
continue his appeal regarding his claimed low back disorder.  
Accordingly, the issue of service connection for residuals of 
a low back disorder is the only issue currently before the 
Board on appeal.  See 38 C.F.R. § 20.202 (2008).  

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) in a hearing at the RO in November 2008.  A 
transcript of that hearing has been made a part of the 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A review of the veteran's claims file reflects that a remand 
of the issue on appeal is warranted, even though such 
additional development will further delay a final decision on 
the claim on appeal.

At the outset, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R.§ 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).   

During service the veteran was seen for complaints of low 
back pain.  A January 1993 service treatment record reflects 
that the veteran complained that his lower back pain had been 
ongoing for about three months.  He reported that his low 
back pain was aggravated by a motor vehicle accident.  He 
complained of numbness in his lower right extremity.  X-rays 
showed that the disc spaces were preserved.  No fracture or 
subluxation was observed.  The report noted "spina bifida 
occulta at S1 which usually is of no clinical significance."

Subsequent to service, a December 2006 private chiropractic 
record reports treatment for a lumbosacral pain which 
radiated down into the right lower extremity. 

During the November 2008 Board personal hearing, the veteran 
testified that he injured his back in service in 1993 while 
performing physical training (PT).  He testified that his low 
back pain was so extreme that members of his unit had to 
carry him to the aid station.  He further testified that 
after the in-service injury he experienced bad muscle spasms 
that rendered him unable to walk, and that he was just given 
Motrin and sent back on duty.  He testified that he was never 
given a firm diagnosis for his low back condition; he just 
always received treatment for his symptoms.  The veteran 
further testified that since service he has continued to have 
low back pain.

To date, the veteran has not received a VA examination, with 
an opinion as to the etiology of his claimed low back 
disorder.  Such an opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 
38 U.S.C.A. § 5103A(c)(4) (West 2002).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
these four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  The Court 
further held that types of evidence that "indicate" a 
current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  

Given the veteran's in-service treatment for a low back 
condition, in light of the noted hearing testimony regarding 
in-service low back symptomatology, in-service treatment, and 
asserting continuous post-service low back symptoms, it is 
the judgment of the Board that such an examination and 
medical nexus opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) to decide the issue on appeal of service 
connection for residuals of low back injury.

Finally, the Board notes that the November 2008 testimony 
indicates that there may be outstanding treatment records 
concerning his claimed low back disorder.   The Board finds 
that the RO should undertake action to obtain these records 
and associate them with the claims file.  



Accordingly, the issue of service connection for residuals of 
a low back injury is REMANDED for the following action:

1.  The AMC or RO should take appropriate 
steps to contact the veteran in order to 
have him provide information referable to 
all treatment received for the claimed 
back disorder since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
treatment records from any previously un-
identified treatment source.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and likely etiology of the 
claimed back disorder.  The veteran's 
claims file should be made available to 
the examiner for review in conjunction 
with the evaluation.  All studies deemed 
necessary should be performed.  

Based on a review of the relevant 
evidence in the claims file and the 
clinical findings of the examination, the 
VA examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
likelihood) that the veteran's current 
diagnosed back disability is due to 
reported injuries or other event of his 
period of active service.  A complete 
rationale should be given for all 
opinions. 

3.  After completion of the above 
development, the veteran's claim of 
service connection for back disorder 
(residuals of low back injury) should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, and should be given an opportunity 
to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised to appear and 
participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

